Case 1:20-cv-03166-ENV-JO Document 13 Filed 08/10/20 Page 1 of 3 PageID #: 42




                                                                    Xue J. Huang, Esq.
                                                                    Xhuang@hcwlawgroup.com
                                                                    admitted in NY and NJ
                                         September
     38-08 Union Street Suite 9B, Flushing NY 11354   3, 2019       www.hcwlawgroup.com
     Tel: (718) 886-5900 Fax: (718) 886-5993



                                                                 August 9, 2020

Via ECF
Hon. Eric N. Vitaliano
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


Re:                CHI CHEN V. A & T ENGINEERING, P.C., ROBERT H. LIN a.k.a ROBERT
                   HONG LIN, and DANIEL LIN (Motion for a Pre Motion Conference)

Docket No.:        1:20-cv-03166-ENV-JO


Dear Judge Vitaliano:

         We represent Defendants A & T Engineering, P.C., Robert H. Lin A.K.A Robert Hong
Lin, and Daniel Lin (the “Defendants”) in the above-captioned FLSA action. Pursuant to Your
Honor’s Individual Rules and Procedures, we are writing to request a pre motion conference for
the filing of a motion to dismiss Count VI and VII of Plaintiffs’ Complaint under Rule 12(b)(6).

I.         Court VI of the Complaint for Unjust Enrichment Against the Defendants Should be
           Dismissed


        According to Count VI of the Complaint, Plaintiff seeks to recover monetary damages
from Defendants based on a claim of unjust enrichment. Count VI of the Complaint alleges that
“Defendants intentionally misclassified Plaintiff and Rule 23 class members as independent
contractors so that Defendants could avoid paying the employer’s portion of Social Security tax
and Medicare tax assessed on Plaintiff and the rule 23 class members’ earnings.” (Complaint
116). The Complaint further alleges that as a result of the misclassification, “Plaintiff and rule
23 class members suffered financial losses equal to 7.675% of their total annual earnings from
Defendants, and Defendants were enriched by the same amount that was lost by Plaintiff and
rule 23 class members.” (Complaint 117).
        Count VI of the Complaint should be dismissed because it is barred under applicable
federal tax law. Here, the common law cause of action of unjust enrichment was in fact a tax




                                                                                                     1
Case 1:20-cv-03166-ENV-JO Document 13 Filed 08/10/20 Page 2 of 3 PageID #: 43




recovery claim. Ferro v Metro. Ctr. for Mental Health, 13 CIV. 2347 PKC, 2014 WL 2039132,
at *3 (SDNY May 16, 2014) (holding that the damages that plaintiffs are attempting to recover
from their overpayment of taxes as a consequence of the employer’s misclassification of the
employee as independent contractor is properly characterized as a tax recovery claim). See
Johnson v S. Farm Bur. Life Ins., 213 F3d 635 (5th Cir 2000).
        The Internal Revenue Code (the “IRC”) provides for a civil action to recover “any
internal revenue tax alleged to have been erroneously or illegally assessed or collected.” 26
U.S.C. § 7422. However, such an action “may be maintained only against the United States and
not against any officer or employee of the United States (or former officer or employee) or his
personal representative.” 26 U.S.C. § 7422(f)(1). Courts have interpreted the relevant sections
of the IRC to mean that an action against the government is an exclusive remedy for a plaintiff
and actions against private defendants are barred by the applicable statutes. See Ferro at *3
(SDNY May 16, 2014). A private employer, thus, would not be liable to an employee for the
amount of tax paid to the government. Id. The proper course of action for a Plaintiff to recover
any overpayment of taxes would be to bring a suit against the Government. Id. Consequently,
Plaintiff’s unjust enrichment claim against Defendants should be dismissed because Plaintiff
does not have legal standing to bring a claim against Defendants to recover the overpayment of
taxes.


II.    Count VII of the Complaint for Breach of Contract against Defendants Should be
       Dismissed


        Count VII of the Complaint alleges that “Defendants promised to pay [Plaintiff] that on
or after September 6, 2019, [Plaintiff] would be paid at $31.5 per hour in exchange for his work
at A&T Engineering, P.C.” (Complaint ¶120). It alleges that Defendants breached such promise
when Plaintiff only received $20.50 per hour for his work until his resignation on June 5, 2020.
       “Absent an agreement establishing a fixed duration, an employment relationship is
presumed to be a hiring at will terminable at any time by either party.” Diskin v Consol. Edison
Co. of N.Y., Inc., 135 AD2d 775, 777 (2d Dept 1987). “[W]hen parties have an employment
contract terminable at will, the contract can be modified and different compensation rates fixed
without approval of the other party since the dissatisfied party has a right to leave his
employment.” Gen. Elec. Tech. Services Co. Inc. v Clinton, 173 AD2d 86, 88 (3d Dept 1991).
        Here, Plaintiff, an at-will employee, cannot maintain a breach of contract claim against
Defendants. The Complaint contains no allegations that Plaintiff employment with the
Defendants was for a fixed duration instead of an at-will relationship. As an at will employee,
Plaintiff may not maintain a breach of employment contract claim against Defendants. Moreover,
Plaintiff’s claim is further contradicted and defeated by his acceptance of the alleged payment
amount for a period of over nine months until his resignation from the company.
       Therefore, Count VII of the Complaint should be dismissed because it is not a valid legal
claim against the Defendants.



                                                                                                   2
Case 1:20-cv-03166-ENV-JO Document 13 Filed 08/10/20 Page 3 of 3 PageID #: 44




       Based on the foregoing reasons, we respectfully request a pre-motion conference with
the court for the filing of a motion to dismiss Count VI and VII of the Complaint against
Defendants. We thank the court for its consideration of our request.


                                                  Very truly yours,

                                                  /s/Xue J. Huang


cc: all appearing parties (via ECF)




                                                                                              3
